 
SECURITIES ESCROW AGREEMENT


THIS SECURITIES ESCROW AGREEMENT (the “Agreement”), dated as of April 5, 2010,
is entered into by and among Sunway Global, Inc., a Nevada corporation (the
“Company”), certain holders of the Company’s warrants as listed on Schedule A of
the Securities Exchange Agreement (individually, the “Holder” or collectively
the “Holders”), Vision Opportunity Master Fund, Ltd. a Cayman Islands
corporation, as representative of the Holders (the “Holder Representative”),
each entity listed on Schedule A hereto (collectively, the “Principal
Shareholders”), and Sichenzia Ross Friedman Ference LLP, with an address at 61
Broadway New York, New York 10006 (the “Escrow Agent”). Capitalized terms used
but not defined herein shall have the meanings set forth in the Purchase
Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, the Holders will be exchanging with the Company their Warrants into
shares of Common Stock, par value $0.0000001 per share (the “Common Stock”);
 
WHEREAS, as an inducement to the Holders to enter into the Securities Exchange
Agreement, the Principal Shareholders have agreed to place the Escrow Shares (as
hereinafter defined) into escrow for the benefit of the Holders in the event the
Company fails to achieve the Milestones (as hereinafter defined) by December 31,
2010 (the “Due Date”); and
 
WHEREAS, the Company, the Holder Representative and the Holders have requested
that the Escrow Agent hold the Escrow Shares on the terms and conditions set
forth in this Agreement and the Escrow Agent has agreed to act as escrow agent
pursuant to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
ARTICLE I

 
TERMS OF THE ESCROW
 
1.1.           The parties hereby agree to establish an escrow account with the
Escrow Agent whereby the Escrow Agent shall hold the Escrow Shares as
contemplated by this Agreement.
 
1.2.           Upon the execution of this Agreement, the Principal Shareholders
shall deliver to the Escrow Agent stock certificates evidencing an amount of
Common Stock equal to one million (1,000,000) shares as set forth on Schedule A
hereto (the “Escrow Shares”), along with updated stock powers executed in blank.
 
1.3.           The Escrow Shares shall be delivered as set forth below:
 
  (i)           First Milestone. Upon Company achieving a public listing and
trading of its Common Stock on NASDAQ, AMEX or NYSE (each, a “Qualified
Exchange”) by Due Date (“First Milestone”), five hundred thousand (500,000)
Escrow Shares shall be released back to the Principal Shareholders pro rata.  If
the Company does not achieve the First Milestone by Due Date, five hundred
thousand (500,000) Escrow Shares shall be distributed to the Holders pro rata
based on Schedule A of the Securities Exchange Agreement.
 
  (ii)           Second Milestone. If the Company’s stock has traded on a
Qualified Exchange with a closing price of $3.75 or more for twenty (20) trading
days out of the last thirty (30) trading days with an average daily trading
volume of at least 70,000 shares, measured on December 31, 2010, (“Second
Milestone”) five hundred thousand (500,000) Escrow Shares shall be released back
to the Principal Shareholders pro rata.
 

--------------------------------------------------------------------------------


 
  (iii)         If the Company does not achieve the Second Milestone by Due
Date, five hundred thousand (500,000) Escrow Shares shall be distributed to the
Holders pro rata based on Schedule A of the Securities Exchange Agreement.
 
1.4.           If the Company does not achieve the First Milestone or the Second
Milestone the Company shall use best efforts, in each case, to promptly cause
the Escrow Shares to be delivered to the Holders, including causing its transfer
agent promptly to issue the certificates in the names of the Holders and causing
its securities counsel to provide any written instruction required by the Escrow
Agent in a timely manner so that the issuances and delivery contemplated above
can be achieved within five business days following the Due Date to the Holder.
 
1.5.           Upon the written request of the Company and Holder
Representative, the Escrow Agent shall deliver the Escrow Shares, to each Holder
and/or each Principal Shareholder pursuant to the written instructions of the
Company and Holder Representative.
 
ARTICLE II
REPRESENTATIONS OF THE PRINCIPAL SHAREHOLDERS
 
2.1.           Each Principal Shareholder hereby represents and warrants to the
Holders and the Holder Representative as follows:
 
  (i)           The Escrow Shares placed into escrow hereunder by the Principal
Shareholder are validly issued, fully paid and nonassessable shares of the
Company. The Principal Shareholder is the record and beneficial owner of the
Escrow Shares placed into escrow pursuant to this Agreement by the Principal
Shareholder and has good title to such Escrow Shares, free and clear of all
pledges, liens, claims and encumbrances, except encumbrances created by this
Agreement. There are no restrictions on the ability of the Principal Shareholder
to transfer the Escrow Shares placed into escrow pursuant to this Agreement by
the Principal Shareholder or to enter into this Agreement other than transfer
restrictions under applicable federal and state securities laws. Upon any
delivery of Escrow Shares placed into escrow pursuant to this Agreement by the
Principal Shareholder to the Holders hereunder, the Holders will acquire good
and valid title to such Escrow Shares, free and clear of any pledges, liens,
claims and encumbrances.
 
  (ii)           The performance of this Agreement and compliance with the
provisions hereof will not violate any provision of any law applicable to the
Principal Shareholder and will not conflict with or result in any breach of any
of the terms, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance upon,
any of the properties or assets of the Principal Shareholder pursuant to the
terms of the certificate of incorporation or by-laws of the Company or any
indenture, mortgage, deed of trust or other agreement or instrument binding upon
the Principal Shareholder or affecting the Escrow Shares. No notice to, filing
with, or authorization, registration, consent or approval of any governmental
authority or other person is necessary for the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby by the Principal Shareholder.
 
ARTICLE III
MISCELLANEOUS
 
3.1.           The Company will pay Escrow Agent a total of $1,000 for all
services rendered by Escrow Agent hereunder.
 
3.2.           No waiver or any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.
 
2

--------------------------------------------------------------------------------


 
All notices, demands, consents, requests, instructions and other communications
to be given or delivered or permitted under or by reason of the provisions of
this Agreement or in connection with the transactions contemplated hereby shall
be in writing and shall be deemed to be delivered and received by the intended
recipient as follows: (i) if personally delivered, on the business day of such
delivery (as evidenced by the receipt of the personal delivery service), (ii) if
mailed certified or registered mail return receipt requested, two (2) business
days after being mailed, (iii) if delivered by overnight courier (with all
charges having been prepaid), on the business day of such delivery (as evidenced
by the receipt of the overnight courier service of recognized standing), or (iv)
if delivered by facsimile transmission, on the business day of such delivery if
sent by 6:00 p.m.  in the time zone of the recipient, or if sent after that
time, on the next succeeding business day (as evidenced by the printed
confirmation of delivery generated by the sending party’s telecopier
machine).  If any notice, demand, consent, request, instruction or other
communication cannot be delivered because of a changed address of which no
notice was given (in accordance with this Section 4), or the refusal to accept
same, the notice, demand, consent, request, instruction or other communication
shall be deemed received on the second business day the notice is sent (as
evidenced by a sworn affidavit of the sender).  All such notices, demands,
consents, requests, instructions and other communications will be sent to the
following addresses or facsimile numbers as applicable.
 
If to Escrow Agent: Sichenzia Ross Friedman Ference LLP,


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attention:  Marc J. Ross, Esq.
Tel. No.:  (212) 930-9700
Fax No.:  (212) 930-9725
 
If to the Company or the Principal Shareholders:


Tel. No.:
Fax No.:
 
With a copy to:
 
If to the Holder Representative:
Vision Opportunity Master Fund, Ltd.
20 W. 55th Street, 5th Floor
New York, New York 10019
Attention: Carl Kleidman
Tel. No.: (212) 849-8246
Fax No.: (212) 867-1416
 
or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.
 
3.3.           This Escrow Agreement shall be binding upon and shall inure to
the benefit of the permitted successors and permitted assigns of the parties
hereto.
 
3.4.           This Escrow Agreement is the final expression of, and contains
the entire agreement between, the parties with respect to the subject matter
hereof and supersedes all prior understandings with respect thereto. This Escrow
Agreement may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.
 
3

--------------------------------------------------------------------------------


 
3.5.           Whenever required by the context of this Escrow Agreement, the
singular shall include the plural and masculine shall include the feminine. This
Escrow Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Escrow Agreement.
 
3.6.           The parties hereto expressly agree that this Escrow Agreement
shall be governed by, interpreted under and construed and enforced in accordance
with the laws of the State of New York, without regard to conflicts of law
principles that would result in the application of the substantive laws of
another jurisdiction. Any action to enforce, arising out of, or relating in any
way to, any provisions of this Escrow Agreement shall only be brought in a state
or Federal court sitting in New York City, Borough of Manhattan.
 
3.7.           The Escrow Agent’s duties hereunder may be altered, amended,
modified or revoked only by a writing signed by the Company, the Principal
Shareholders, the Holder Representative and the Escrow Agent.
 
3.8.           The Escrow Agent shall be obligated only for the performance of
such duties as are specifically set forth herein and may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed by the Escrow Agent to be genuine and to have been signed or presented
by the proper party or parties. The Escrow Agent shall not be personally liable
for any act the Escrow Agent may do or omit to do hereunder as the Escrow Agent
while acting in good faith and in the absence of gross negligence, fraud and
willful misconduct, and any act done or omitted by the Escrow Agent pursuant to
the advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence
of such good faith, in the absence of gross negligence, fraud and willful
misconduct.
 
3.9.           The Escrow Agent is hereby expressly authorized to disregard any
and all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
3.10.           The Escrow Agent shall not be liable in any respect on account
of the identity, authorization or rights of the parties executing or delivering
or purporting to execute or deliver any documents or papers deposited or called
for thereunder in the absence of gross negligence, fraud and willful misconduct.
 
3.11.           The Escrow Agent shall be entitled to employ such legal counsel
and other experts as the Escrow Agent may deem necessary properly to advise the
Escrow Agent in connection with the Escrow Agent’s duties hereunder, may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor which shall be paid by the Escrow Agent. The Escrow Agent
has acted as legal counsel for the Company and may continue to act as legal
counsel for the Company from time to time, notwithstanding its duties as the
Escrow Agent hereunder. The Company and the Holders consent to the Escrow Agent
in such capacity as legal counsel for the Company and waive any claim that such
representation represents a conflict of interest on the part of the Escrow
Agent. The Company and the Holders understand that the Escrow Agent is relying
explicitly on the foregoing provision in entering into this Escrow Agreement.
 
3.12.           The Escrow Agent’s responsibilities as escrow agent hereunder
shall terminate if the Escrow Agent shall resign by giving written notice to the
Company and the Holders. In the event of any such resignation, the Holders and
the Company shall appoint a successor Escrow Agent and the Escrow Agent shall
deliver to such successor Escrow Agent any escrow funds and other documents held
by the Escrow Agent.
 
3.13.           If the Escrow Agent reasonably requires other or further
instruments in connection with this Escrow Agreement or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.
 
4

--------------------------------------------------------------------------------


 
3.14.           It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the documents
or the Escrow Shares held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed in the Escrow Agent’s sole discretion (1) to retain in
the Escrow Agent’s possession without liability to anyone all or any part of
said documents or the Escrow Shares until such disputes shall have been settled
either by mutual written agreement of the parties concerned by a final order,
decree or judgment or a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but the Escrow Agent shall
be under no duty whatsoever to institute or defend any such proceedings or (2)
to deliver the Escrow Shares and any other property and documents held by the
Escrow Agent hereunder to a state or Federal court having competent subject
matter jurisdiction and located in the City of New York, Borough of Manhattan,
in accordance with the applicable procedure therefor.
 
3.15.           The Company agrees to indemnify and hold harmless the Escrow
Agent and its partners, employees, agents and representatives from any and all
claims, liabilities, costs or expenses in any way arising from or relating to
the duties or performance of the Escrow Agent hereunder or the transactions
contemplated hereby or by the Purchase Agreement other than any such claim,
liability, cost or expense to the extent the same shall have been determined by
final, unappealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, fraud or willful misconduct of the Escrow
Agent.
 
[Signature Page Follows]
 
5

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE TO SECURITIES ESCROW AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
5th day of April, 2010.


SUNWAY GLOBAL INC.
   
By:
/s/ Bo Liu
 
  Name:
 
  Title:



HOLDER REPRESENTATIVE:
 
VISION OPPORTUNITY MASTER FUND, LTD.
 
By:
/s/ Adam Benowitz
 
  Name: Adam Benowitz
 
  Title: Director



ESCROW AGENT:
 
SICHENZIA ROSS FRIEDMAN FERENCE LLP
   
By:
/s/ Marc Ross
 
  Name: Marc Ross
 
  Title: Partner



PRINCIPAL SHAREHOLDER:
 
RISE ELITE INTERNATIONAL LIMITED
   
By:
/s/ Bo Liu
 
  Name:
 
   Title:

 
6

--------------------------------------------------------------------------------


 